Order entered June 25, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00060-CR

                                    JOHN ABRA, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                            Trial Court Cause No. F16-76089

                                              ORDER
       Before the Court is appellant’s June 20, 2018 pro se motion for access to the appellate

record in order to file a pro se response to counsel’s Anders brief. Appellant’s request is

GRANTED.

       We ORDER counsel to send appellant copies of the clerk’s and reporter’s records and to

provide this Court, within FIFTEEN DAYS of the date of this order, with written verification

that the record has been sent to appellant.

       Appellant’s pro se response to the Anders brief is due by August 23, 2018. If appellant

does not file a pro se response by August 23, 2018, the appeal will be submitted upon the brief of

counsel.
       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to all

counsel for the parties.

       We further DIRECT the Clerk to send a copy of this order, by first-class mail, to John

Abra, #16042035, North Tower 3E1, P.O. Box 660334, Dallas, Texas 75266.

                                                 /s/     LANA MYERS
                                                         JUSTICE